Mountain Val. Indem. Co. v Gonzalez (2019 NY Slip Op 07741)





Mountain Val. Indem. Co. v Gonzalez


2019 NY Slip Op 07741


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Oing, JJ.


10230 153146/17

[*1] Mountain Valley Indemnity Company, Plaintiff-Respondent,
vRaul Gonzalez, Defendant, Lucas Santana, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Barbara Jaffe, J.), entered on or about October 4, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 8, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 29, 2019
CLERK